Jan D. Sokol, OSB #780873
jdsokol@lawssl.com
Matthew R. Berry, OSB #133026
mberry@lawssl.com
STEWART SOKOL & LARKIN LLC
2300 SW First Avenue, Suite 200
Portland, OR 97201-5047
Telephone: (503) 221-0699
Facsimile: (503) 223-5706

Attorneys for Plaintiff GrayMar Environmental Services, Inc.

                         UNITED STATES DISTRICT COURT

                                DISTRICT OF OREGON

                                 PORTLAND DIVISION

GRAYMAR ENVIRONMENTAL SERVICES,
INC., a Washington corporation,
                                                    Case No. 3:21-cv-00951
                                   Plaintiff,
                                                    TEMPORARY RESTRAINING ORDER
         V.

STEPHEN JAMES MCINNIS, an individual;
GRAYMAR ENVIRONMENTAL SERVICES,
INC., an Oregon corporation; GRAYMAR
ENVIRONMENTAL, INC., an Oregon
corporation; and RIVER CITY
ENVIRONMENTAL, INC., an Oregon
corporation,

                              Defendants.


         This matter came before the Court on June 29, 2021 on Plaintiff GrayMar

Environmental Services, lnc.'s ("Plaintiff") Application for Temporary Restraining Order

(the "Application") [Dkt. 4]. The Court, having reviewed the Application, the Declarations

of Michael S. Gray and Matthew R. Berry filed in support and exhibits thereto, the

complaint and supporting materials, and otherwise being fully advised, now therefore, it

is hereby:

Ill
/II


TEMPORARY RESTRAINING ORDER- 1                                     STEWART SOKOL & LARKIN LLC
                                                                       ---•.,----
                                                                        11.l'TOR~~Y.'I   AT"   L.'1.W



2217.001-01985415; 1                                                2300 SW First Avenue, Suite 200
                                                                       Portland, OR 97201-5047
                                                                             (503) 221-0699
                                                                          FAX (503) 223-5706
         ORDERED that Plaintiff's Application is GRANTED because: (1) Plaintiff is likely

to succeed on the merits because it has a protectable interest in its name and logo

acquired by first, continuous, and exclusive use of its name and logo with environmental

goods and services rendered, and Defendants Stephen James Mcinnis', GrayMar

Environmental Services,      lnc.'s,   GrayMar Environmental,   lnc.'s,    and      River City

Environmental, lnc.'s intentional use of Plaintiff's name and colorable imitations of

Plaintiff's name and logo is intended to deceive the public and is likely to confuse a

reasonably prudent consumer in the marketplace; (2) irreparable harm is presumed under

15 U.S.C. § 1116(a) and is otherwise present because Defendants Stephen James

Mcinnis', GrayMar Environmental Services, lnc.'s, GrayMar Environmental, lnc.'s, and

River City Environmental, lnc.'s conduct impairs Plaintiff's control over its business

reputation and goodwill; (3) the balance of equities weighs in Plaintiff's favor because

Defendants Stephen James Mcinnis, GrayMar Environmental Services, Inc., GrayMar

Environmental, Inc., and River City Environmental, Inc. do not have an equitable interest

in disseminating false advertisements in interstate commerce or imitating Plaintiff's name

and logo in interstate commerce; and (4) a temporary restraining order is in the public

interest because the public has an interest in receiving accurate information and avoiding

confusion in the marketplace;

Ill

Ill

Ill

Ill

Ill

Ill

Ill

Ill


TEMPORARY RESTRAINING ORDER - 2                                    STEWART SOKOL & LARKIN LLC
                                                                          ---•---
                                                                          AT'l'ORNEY.\   Af   L.'\W


2217.001-01985415; 1                                                2300 SW First Avenue, Suite 200
                                                                       Portland, OR 97201-5047
                                                                             (503) 221-0699
                                                                          FAX (503) 223-5706
         FURTHER ORDERED that the Court hereby restrains Defendants Stephen James

Mcinnis, GrayMar Environmental Services, Inc., GrayMar Environmental, Inc., and River

City Environmental, Inc., and their agents, employees, successors, and assigns from

directly or indirectly using Plaintiff's name or name similar to GrayMar's name, including

but not limited to all use of the names "GrayMar Environmental Services, Inc.," "GrayMar

Environmental, Inc.," "GrayMar Environmental," "GrayMar Environmental Portland,"

"GrayMar USA," and "GrayMar," and any colorable imitation of Plaintiff's name on the

internet, websites, social media accounts, and other means of advertising and marketing

to the public;

         FURTHER ORDERED that the Court hereby restrains Defendants Stephen James

Mcinnis, GrayMar Environmental Services, Inc., GrayMar Environmental, Inc., and River

City Environmental, Inc., and their agents, employees, successors, and assigns from

directly or indirectly using Plaintiffs logo or logo similar to GrayMar's logo, including but

not limited to all use of the logos depicted below and any colorable imitation of Plaintiffs

logo on the internet, websites, social media accounts, and other means of advertising and

marketing to the public:

                                      Plaintiffs Logo:




                                    ENVlltONMSNTAl.


Ill

/II

/II

/II


TEMPORARY RESTRAINING ORDER - 3                                       STEWART SOK01" & LARKIN LLC

2217.001-01985415; 1                                                  2300 SW First Avenue, Suite 200
                                                                         Portland, OR 97201-5047
                                                                               (503) 221-0699
                                                                            FAX (503) 223-5706
                                              Colorable Imitation:




                                                              r

         FURTHER ORDERED that the Court hereby restrains Defendants Stephen James

Mcinnis, GrayMar Environmental Services, Inc., GrayMar Environmental, Inc., and River

City Environmental, Inc., and their agents, employees, successors, and assigns from

directly or indirectly depicting Plaintiff's personnel and equipment, including but not limited

to all use of depictions of GrayMar's personnel and equipment on the internet, websites,

social media accounts, and other means of advertising and marketing to the public;

         FURTHER ORDERED that Defendants Stephen James Mcinnis, GrayMar

Environmental          Services,      Inc.,   GrayMar     Environmental,   Inc.,   and      River         City

Environmental,         Inc.   shall    immediately take       down   (or unpublish) the website

www.graymarenvironmentalusa.com;

         FURTHER ORDERED that Defendants Stephen James Mcinnis,/ GrayMar

Environmental          Services,      Inc.,   GrayMar     Environmental,   Inc.,   and      River         City

Environmental, Inc. take down (or disable) the Facebook profile for "GrayMarUSA"

available at www.facebook.com/GrayMarUSA/;

         FURTHER ORDERED that Defendants Stephen James Mcinnis, GrayMar

Environmental          Services,      Inc.,   GrayMar     Environmental,   Inc.,   and      River         City

Environmental, Inc. take down (or disable) the lnstagram profile for "GrayMarUSA"

available at www.instragram.com/graymarusa/; and

/II

/II


TEMPORARY RESTRAINING ORDER - 4                                               STEWART SOKOL & LARKIN LLC
                                                                                   ---■-,----
                                                                                   ,\.TTORNEY.l   AT"   l,\W


2217.001-01985415; 1                                                          2300 SW First Avenue, Suite 200
                                                                                 Portland, OR 97201-5047
                                                                                       (503) 221-0699
                                                                                   FAX (503) 223-5706
         FURTHER ORDERED that this Order EXPIRES fourteen (14) days after entry

unless extended for good cause or consent under Federal Rule of Civil Procedure

65(b)(2).

         IT IS SO ORDERED.


         DATED:        6(ir(2f
                                             /VvM
                                           The Honorable
                                           Judge

SUBMITTED BY:

STEWART SOKOL & LARKIN LLC

By: sf Matthew R. Berry
    Jan D. Sokol, OSB #780873
    jdsokol@lawssl.com
    Matthew R. Berry, OSB #133026
    m berry@lawssl.com
    Attorneys for Plaintiff




TEMPORARY RESTRAINING ORDER- 5                              STEWART SOKOL & LARKIN LLC
                                                                A T T O   R N   E Y :i   ·A 1··   L A W



2217.001-01985415; 1                                        2300 SW First Avenue, Suite 200
                                                               Portland, OR 97201-5047
                                                                     (503) 221-0699
                                                                  FAX (503) 223-5706
